Detailed Action
1. 	This Action is in response to Applicant's Appeal Brief filed January 11, 2021. Claims 21-40 are currently pending in the present application. This Action is made Non-Final.
Examiner’s Note
2.	In an effort to advance prosecution of this application, the Examiner, on a phone conversation on January 19, 2021, discussed a proposed amendment with Michael J. Marcin. The Examiner again on February 1, 2021, left a voice message to Michael J. Marcin at phone number 212-619-6000, x204, regarding our previous phone conversation above mentioned. However, the Examiner is not aware of any response from Michael J. Marcin to the proposed amendment. See attached interview summary for more details.

In view of the appeal brief filed on January 11, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant 

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                        
America Invents Act (AIA ) Information
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
4.	The terminal disclaimer filed on January 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,547,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 

7.	Claim(s) 21, 23, 27, 29, 33, 35 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velazquez; Leonardo et al. (US 20090003312 A1), hereafter “Velazquez.”

	Consider claim 21. Velazquez discloses a method, comprising: at a WiFi enabled client station (see fig. 1, #102a-c, par. 0015, [0015] FIG. 1 is a schematic illustration of an example IMS based VoIP communication system that includes any number and/or type(s) of VoIP devices, three of which are designated at reference numerals 102A, 102B and 102C. Example VoIP devices 102A-C include, but are not limited to, a VoIP phone, a residential gateway, a VoIP enabled personal computer (PC), a VoIP endpoint, a wireless VoIP device (e.g., a wireless-fidelity (WiFi) Internet protocol (IP) phone),…), transmitting registration data to a provisioning server (see fig. 5, par. 0076; [[0076] The example protocol message exchanges of FIG. 5 begin with the example calling VoIP device 102B sending a registration request message 505 (e.g., a SIP REGISTER message) to the activation server 128. The example registration request message 505 of FIG. 5 includes, among other things, the current IP address assigned to the VoIP device 102B as well as a unique identifier for the VoIP device 102B (e.g., a MAC address).); receiving, from the provisioning server, telephony data to utilize a see fig. 5, par. 0077; [0077] When the activation server 128 receives the registration request message 505, the activation server 128 (e.g., the example address comparer 215 of FIG. 2) compares the current IP address of the VoIP device 102B with the most recent IP address for the VoIP device 102B (block 510). If the IP address assigned to the VoIP device 102B has not changed (block 510), the activation server 128 completes the registration of the VoIP device 102B (not shown), and sends a device configuration file 515 to the VoIP device 102B. Examiner’s analysis: the configuration file (e.g. telephony data) sent by the activation server to the VoIP devices enable to VoIP devices to be associated in a given network and to perform VoIP calls); establishing, based on the telephony data, a connection between the WiFi enabled client station and the telephony network (see pars. 0019 and 0079; [0019]… For example, the access network 108A may include a wireless access point (not shown) by which, for example, a WiFi IP phone 102B connects to the access network 108A and the VoIP service network 112 … and [0079] When the activation server 128 receives the geographic location 525 from the LDAP server 130, the location identifier determines that the VoIP device 102B is using an access network that is owned, operated and/or associated by the service provider that owns, operates and/or is associated with the activation server 128, and enables E911 services for the VoIP device 102B (block 530) ); and transmitting, to the telephony network, the telephony data to activate telephony services on the telephony network for the WiFi enabled client station (see par. 0079; [0079] When the activation server 128 receives the geographic location 525 from the LDAP server 130, the location identifier determines that the VoIP device 102B is using an access network that is owned, operated and/or associated by the service provider that owns, operates and/or is associated with the activation server 128, and enables E911 services for the VoIP device 102B (block 530) by updating 535 the geographic location of the VoIP device 102B in the LIS database 146. The activation server 128 then completes the registration of the VoIP device 102B (not shown), and sends the device configuration file 515 to the VoIP device 102B.).
	Consider claim 23 in view of claim 21 above. Velazquez further discloses wherein the telephony data comprises one of an X.509 certificate, a Carrier Evolved Packet Data Gateway ( ePDG) information, an IMS configuration, or a telephone number (see fig. 4, par. 0069; [0069] The example VoIP public user ID column 408 of FIG. 4 stores one or more public user identifiers (e.g., telephone numbers) assigned to subscriber accounts. The example VoIP private user ID column 410 of FIG. 4 stores VoIP Examiner’s Note: Claim is written in alternative format. The “a telephone number” is taught by the cited reference).
Consider claim 27 in view of claim 21 above. Velazquez further discloses wherein the connection is established via, at least a non-cellular wireless network (see par. 0019; [0019]… For example, the access network 108A may include a wireless access point (not shown) by which, for example, a WiFi IP phone 102B connects to the access network 108A and the VoIP service network 112 …).
Consider claim 29. Velazquez discloses a non-cellular wireless enabled client station (see fig. 1, #102a-c, par. 0015, [0015] FIG. 1 is a schematic illustration of an example IMS based VoIP communication system that includes any number and/or type(s) of VoIP devices, three of which are designated at reference numerals 102A, 102B and 102C. Example VoIP devices 102A-C include, but are not limited to, a VoIP phone, a residential gateway, a VoIP enabled personal computer (PC), a VoIP endpoint, a wireless VoIP device (e.g., a ), comprising: a processor (see fig. 8, par. 0092; [0092] FIG. 8 is a schematic diagram of an example processor platform 800 that may be used and/or programmed to implement all or a portion of any or all of the example VoIP devices 102A-C…); and a non-transitory computer readable storage medium including a set of instructions executable by the processor, wherein the instructions, when executed, cause the processor to perform operations comprising (see par. 0093; [0093] The processor platform 800 of the example of FIG. 8 includes at least one general purpose programmable processor 805. The processor 805 executes coded instructions 810 and/or 812 present in main memory of the processor 805 (e.g., within a RAM 815 and/or a ROM 820).): transmitting registration data to a provisioning server (see fig. 5, par. 0076; [[0076] The example protocol message exchanges of FIG. 5 begin with the example calling VoIP device 102B sending a registration request message 505 (e.g., a SIP REGISTER message) to the activation server 128. The example registration request message 505 of FIG. 5 includes, among other things, the current IP address assigned to the VoIP device 102B as well as a unique identifier for the VoIP device 102B (e.g., a MAC address).); receiving, from the provisioning server, telephony data to utilize a telephony network of a telephony service provider (see fig. 5, par. 0077; [0077] When the activation server 128 receives the registration request message 505, the activation server 128 (e.g., the example Examiner’s analysis: the configuration file (e.g. telephony data) sent by the activation server to the VoIP devices enable to VoIP devices to be associated in a given network and to perform VoIP calls); establishing, based on the telephony data, a connection between the WiFi enabled client station and the telephony network (see pars. 0019 and 0079; [0019]… For example, the access network 108A may include a wireless access point (not shown) by which, for example, a WiFi IP phone 102B connects to the access network 108A and the VoIP service network 112 … and [0079] When the activation server 128 receives the geographic location 525 from the LDAP server 130, the location identifier determines that the VoIP device 102B is using an access network that is owned, operated and/or associated by the service provider that owns, operates and/or is associated with the activation server 128, and enables E911 services for the VoIP device 102B (block 530) by updating 535 the geographic location of the VoIP device 102B in the LIS database 146. The activation server 128 then completes the registration of the VoIP device 102B (not shown), ); and transmitting, to the telephony network, the telephony data to activate telephony services on the telephony network for the WiFi enabled client station (see par. 0079; [0079] When the activation server 128 receives the geographic location 525 from the LDAP server 130, the location identifier determines that the VoIP device 102B is using an access network that is owned, operated and/or associated by the service provider that owns, operates and/or is associated with the activation server 128, and enables E911 services for the VoIP device 102B (block 530) by updating 535 the geographic location of the VoIP device 102B in the LIS database 146. The activation server 128 then completes the registration of the VoIP device 102B (not shown), and sends the device configuration file 515 to the VoIP device 102B.).
Consider claim 33 in view of claim 29 above. Velazquez further discloses wherein the connection is established via, at least a non-cellular wireless network (see par. 0019; [0019]… For example, the access network 108A may include a wireless access point (not shown) by which, for example, a WiFi IP phone 102B connects to the access network 108A and the VoIP service network 112 …).
Consider claim 35. Velazquez discloses a non-cellular wireless enabled client station (see fig. 1, #102a-c, par. 0015, [0015] FIG. 1 is a schematic illustration of an example IMS based VoIP communication system ), comprising: a transceiver (see fig. 8, par. 0019; … For instance, the example VoIP devices 102A-C may be coupled to the example access networks 108A and 108B and/or the example VoIP service network 112 via any type(s) of voice-band modem(s), digital subscriber line (DSL) modem(s), cable modem(s), Ethernet transceiver(s), optical transceiver(s), IP virtual private network (VPN) connection(s), Institute of Electrical and Electronics Engineers (IEEE) 802.11x (a.k.a. WiFi) transceiver(s), IEEE 802.16 (a.k.a. WiMax), wireless local area network (WLAN) access point(s), general packet radio services (GPRS) networks in 3G wireless networks, etc. …); and a processor  configured to instruct the transceiver to transmit registration data to a provisioning server (see fig. 5, pars. 0076, 0092 and 0093; [0076] The example protocol message exchanges of FIG. 5 begin with the example calling VoIP device 102B sending a registration request message 505 (e.g., a SIP REGISTER message) to the activation server 128. The example registration request message 505 of FIG. 5 includes, among other things, the current IP address assigned to the VoIP device 102B as well as a unique  and [0093] The processor platform 800 of the example of FIG. 8 includes at least one general purpose programmable processor 805. The processor 805 executes coded instructions 810 and/or 812 present in main memory of the processor 805 (e.g., within a RAM 815 and/or a ROM 820).), receive, from the provisioning server via the transceiver, telephony data to utilize a telephony network of a telephony service provider (see fig. 5, par. 0077; [0077] When the activation server 128 receives the registration request message 505, the activation server 128 (e.g., the example address comparer 215 of FIG. 2) compares the current IP address of the VoIP device 102B with the most recent IP address for the VoIP device 102B (block 510). If the IP address assigned to the VoIP device 102B has not changed (block 510), the activation server 128 completes the registration of the VoIP device 102B (not shown), and sends a device configuration file 515 to the VoIP device 102B. Examiner’s analysis: the configuration file (e.g. telephony data) sent by the activation server to the VoIP devices enable to VoIP devices to be associated in a given network and to perform VoIP calls), establish, based on the telephony data and via the transceiver, a connection between the WiFi enabled client station and the telephony see pars. 0019 and 0079; [0019]… For example, the access network 108A may include a wireless access point (not shown) by which, for example, a WiFi IP phone 102B connects to the access network 108A and the VoIP service network 112 … and [0079] When the activation server 128 receives the geographic location 525 from the LDAP server 130, the location identifier determines that the VoIP device 102B is using an access network that is owned, operated and/or associated by the service provider that owns, operates and/or is associated with the activation server 128, and enables E911 services for the VoIP device 102B (block 530) by updating 535 the geographic location of the VoIP device 102B in the LIS database 146. The activation server 128 then completes the registration of the VoIP device 102B (not shown), and sends the device configuration file 515 to the VoIP device 102B.); and instruct the transceiver to transmit, to the telephony network, the telephony data to activate telephony services on the telephony network for the WiFi enabled client station (see par. 0079; [0079] When the activation server 128 receives the geographic location 525 from the LDAP server 130, the location identifier determines that the VoIP device 102B is using an access network that is owned, operated and/or associated by the service provider that owns, operates and/or is associated with the activation server 128, and enables E911 services for the VoIP device 102B (block 530) by updating 535 the geographic location of the VoIP device 102B in the LIS ).
Consider claim 39 in view of claim 35 above. Velazquez further discloses wherein the connection is established via, at least a non-cellular wireless network (see par. 0019; [0019]… For example, the access network 108A may include a wireless access point (not shown) by which, for example, a WiFi IP phone 102B connects to the access network 108A and the VoIP service network 112 …).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim(s) 22, 28, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez as applied to claims 21, 29 and 35 above, in view of Montemurro; Michael et al. (US 20110164596 A1), hereafter “Montemurro.”

	Consider claim 22 in view of claim 21 above. Velazquez discloses all the limitations that this claim depend upon, but does not particular refer to the following limitation taught by Montemurro, in the same field of endeavor; wherein the registration data comprises one of a username, a user address, or payment information (see par. 0018, [0018] Traditional techniques for registering wireless terminals to external networks typically involve assigning IP addresses to the wireless terminals before the wireless ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Velazquez, who discloses at paragraph 32 “a VoIP device 120A-C communicates a registration request message to the example VoIP service network 112, the example activation server” and have it include the teachings of Montemurro. The motivation would have been in order to provide a secure user registration (see par. 0018). 
Consider claim 28 in view of claim 27 above. Velazquez discloses further discloses transmitting a request for a further telephony data (see par. 0048; …In other example implementations, after registration, the VoIP device 102A-C may periodically or aperiodically query the provisioning server 114 for updates to the configuration file and/or the address list…).
Velazquez, however, but does not particular refer to the following limitation taught by Montemurro, in the same field of endeavor; disconnecting from the non-cellular wireless network; transmitting, to the provisioning server; receiving, from the provisioning server data; and transmitting the data to the telephony network to reestablish the telephony services (see pars. 0014 and 0060-0061; [0014] Although …[0060] The AP 104a then receives a registration status from the external network (block 730). For example, the registration status can indicate whether all of the registration information was valid to result in a successful registration (and provisioning, if necessary) and can also indicate whether payment is required. If not all registration was valid, the registration status can indicate which registration information is invalid. In some example implementations, such as those in which registration is effective for a limited duration, an authentication, authorization, and accounting (AAA) server of the external network that supports a Remote Authentication Dial In User Service (RADIUS) (RFC 2865) or Diamater (RFC 3588) can optionally send a session-timeout attribute in the registration status to the AP 104a to inform the AP 104a of the time to session expiry in seconds. [0061] The AP 104a then updates its connection status for the wireless terminal 114 based on the Examiner’s Analysis: as the wireless terminal connects and disconnects from the network and then request registration, a person skilled in the art would agree that control data will have to be exchanged between the mobile terminal and the network for which the wireless terminal is trying to gain access).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Velazquez, who discloses at paragraph 48 “In other example implementations, after registration, the VoIP device 102A-C may periodically or aperiodically query the provisioning server 114 for updates to the configuration file and/or the address list” and have it include the teachings of Montemurro. The motivation would have been in order to utilize updated registration data for the registration process (see pars. 0014 and 0060-0061).
Consider claim 34 in view of claim 29 above. Velazquez discloses further discloses transmitting a request for a further telephony data (see par. 0048; …In other example implementations, after registration, the VoIP device 102A-C may periodically or aperiodically query the …).
Velazquez, however, but does not particular refer to the following limitation taught by Montemurro, in the same field of endeavor; disconnecting from the non-cellular wireless network; transmitting, to the provisioning server; receiving, from the provisioning server data; and transmitting the data to the telephony network to reestablish the telephony services (see pars. 0014 and 0060-0061; [0014] Although the example methods and apparatus described herein can be implemented in any environment providing WLAN access for network connectivity, the example methods and apparatus can be advantageously implemented in WLAN access locations or environments in which it is expected that one or more users carrying respective wireless terminals will frequently connect and disconnect from a WLAN as they enter and exit the WLAN access locations or environments…[0060] The AP 104a then receives a registration status from the external network (block 730). For example, the registration status can indicate whether all of the registration information was valid to result in a successful registration (and provisioning, if necessary) and can also indicate whether payment is required. If not all registration was valid, the registration status can indicate which registration information is invalid. In some example implementations, such as those in which registration is effective for a limited duration, an authentication, Examiner’s Analysis: as the wireless terminal connects the disconnects from the network and then request registration, a person skilled in the art would agree that control data will have to be exchanged between the mobile terminal and the network for which the wireless terminal is trying to gain access)..
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Velazquez, who discloses at paragraph 48 “In other example implementations, after registration, the VoIP device 102A-C may periodically or aperiodically query the provisioning server 114 
Consider claim 40 in view of claim 39 above. Velazquez discloses further discloses transmitting a request for a further telephony data (see par. 0048; …In other example implementations, after registration, the VoIP device 102A-C may periodically or aperiodically query the provisioning server 114 for updates to the configuration file and/or the address list…).
Velazquez, however, but does not particular refer to the following limitation taught by Montemurro, in the same field of endeavor; wherein the non-cellular wireless enabled client station is disconnected from the non-cellular wireless network; wherein the processor is further configured to, after reconnecting to the noncellular wireless network, instruct the transceiver to transmit, to the provisioning server, a request for a further data, receive, from the provisioning server via the transceiver, the further data and instruct the transceiver to transmit the further data to the telephony network to reestablish the telephony services (see pars. 0014 and 0060-0061; [0014] Although the example methods and apparatus described herein can be implemented in any environment providing WLAN access for network connectivity, the example methods and apparatus can be advantageously implemented in WLAN access locations or environments in which it is expected that one or more users carrying respective wireless terminals will frequently connect and disconnect from a WLAN as they enter and exit the WLAN …[0060] The AP 104a then receives a registration status from the external network (block 730). For example, the registration status can indicate whether all of the registration information was valid to result in a successful registration (and provisioning, if necessary) and can also indicate whether payment is required. If not all registration was valid, the registration status can indicate which registration information is invalid. In some example implementations, such as those in which registration is effective for a limited duration, an authentication, authorization, and accounting (AAA) server of the external network that supports a Remote Authentication Dial In User Service (RADIUS) (RFC 2865) or Diamater (RFC 3588) can optionally send a session-timeout attribute in the registration status to the AP 104a to inform the AP 104a of the time to session expiry in seconds. [0061] The AP 104a then updates its connection status for the wireless terminal 114 based on the registration status received from the external network (block 732). The AP 104a communicates the registration status to the wireless terminal 114 (block 734) via, for example, the registration status message 122 of FIG. 1. For time-limited access registrations, the registration status message 122 can include an additional TLV-formatted frame including the time to session expiry in seconds as provided by the external network to Examiner’s Analysis: as the wireless terminal connects the disconnects from the network and then request registration, a person skilled in the art would agree that control data will have to be exchanged between the mobile terminal and the network for which the wireless terminal is trying to gain access).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Velazquez, who discloses at paragraph 48 “In other example implementations, after registration, the VoIP device 102A-C may periodically or aperiodically query the provisioning server 114 for updates to the configuration file and/or the address list” and have it include the teachings of Montemurro. The motivation would have been in order to utilize updated registration data for the registration process (see pars. 0014 and 0060-0061).

13.	Claim(s) 24, 25, 30, 31, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez as applied to claims 21, 29, and 35 above, in view of Brown; Andrew James Guy et al. (US 20130252583 A1), hereafter “Brown.”

	Consider claim 24 in view of claim 21 above. Velazquez discloses all the limitations that this claim depend upon, but does not particular refer to the following limitation taught by Brown, in the same field of endeavor; wherein the telephony data comprises an access token, wherein the access token authenticates the client station to the telephony network (see pars. 0014-0018 and 0045, [0014] In some . …  [0045] Reference is now made to FIG. 1, which illustrates an example embodiment of a mobile device 201. The mobile device 201 in the example comprises a two-way communication device having data and … Examiner’s Analysis: a time based access token it provided to a mobile device to gain access to a network, which can be a data network for voice communication).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Velazquez, who discloses at paragraph 32 “VoIP communication” and have it include the teachings of Brown. The motivation would have been in order control access to a given network (see pars. 0014-0018 and 0045).
Consider claim 25 in view of claim 24 above. Brown further discloses wherein the access token is valid for one of a predetermined period of time or for a predetermined number of call sessions (see par. 0019; [0019] Typically, expiration data is associated with authorization tokens issued in token-based authentication schemes. For example, a time-restricted token may only be valid within 48 hours of being issued. A device may be expected to acquire a new token in order to continue to access the service after the 48 hours period.…). The motivation would have been in order control access to a given network (see pars. 0014-0018 and 0045)
Consider claim 30, the subject matter recited in this claim has already been addressed in rejection to claim 24. Therefore, it has been analyzed and rejected based upon the rejection to claim 24.
claim 31, the subject matter recited in this claim has already been addressed in rejection to claim 25. Therefore, it has been analyzed and rejected based upon the rejection to claim 25.
Consider claim 36, the subject matter recited in this claim has already been addressed in rejection to claim 24. Therefore, it has been analyzed and rejected based upon the rejection to claim 24.
Consider claim 37, the subject matter recited in this claim has already been addressed in rejection to claim 25. Therefore, it has been analyzed and rejected based upon the rejection to claim 25.
Allowable Subject Matter
14.	Claim(s) 26, 32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
15.	Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion 
The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure: 
Burshan; Chen Yehezkel (US 7568220 B2) discloses providing an additional, limited-functionality authorization client on the mobile computer for the purpose of AAA functions.
Karaoguz; Jeyhan et al. (US 20100250747 A1) discloses a user device is 
operable to request setup of one or more serving routes to be utilized for delivering content to the user device.

16.	Any inquiry concerning this communication or earlier communications from 
the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642   

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                                                                                                                                                                                                                  March 10, 2021